Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned hereby certifies, pursuant to 18 U.S.C. 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to his knowledge, the Quarterly Report on Form10-Q of Calypte Biomedical Corporation (the “Company”) for the quarter ended June 30, 2011 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in such report fairly presents, in all material respects, the financial condition and results of operations of the Company. November 29, 2011 /s/ Adel Karas Adel Karas President, Chief Executive Officer and Chief Financial Officer (Principal Executive and FinancialOfficer)
